                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



XAVIER D. ROWE,

             Plaintiff,                       Case No. 17-cv-9258

             v.

DAVID SHULKIN, Secretary of the               Judge John Robert Blakey
United States Department of
Veterans Affairs,

             Defendant.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Xavier Rowe sues his employer, the Department of Veterans Affairs

(Defendant, or VA), alleging: (1) disability discrimination under The Rehabilitation

Act of 1973, 29 U.S.C. § 794, (Count I); (2) retaliation under Title VII, 42 U.S.C. §

2000e, et seq., (Count II); and (3) discrimination based upon race under Title VII

(Count III). [1]. Defendant moves for summary judgment. [25]. For the reasons

explained below, this Court grants Defendant’s motion.

I.    Background

      A.     Local Rule 56.1 and Evidentiary Rules

      The following facts come from Defendant’s Local Rule 56.1 statement of

material facts, [27], Plaintiff’s response to Defendant’s statement of material facts,




                                          1
[36] at 1−27, 1 Plaintiff’s statement of additional facts, [36] at 27−33, and Defendant’s

response to Plaintiff’s statement of additional facts, [41]. Plaintiff’s response to

Defendant’s statement of facts and statement of additional facts, [36], raise multiple

evidentiary issues that this Court addresses before turning to the facts themselves.

                1.       Defendant’s Resume & Interview Score Sheets
        The parties spend considerable time debating the admissibility of certain

resume and interview score sheets (score sheets) submitted by Defendant as exhibits.

See [27-2] (Exhibits 5A, 5B, 30A, 32, 34). 2 Defendant cites to the score sheets—as

well as to declarations referencing them—in its statement of facts. See, e.g., [27] ¶¶

46−47, 51−55. Plaintiff denies those statements that cite to the score sheets—both

directly and indirectly—because, according to Plaintiff, the score sheets constitute

improper summary exhibits under Federal Rule of Evidence 1006. 3                                 See [36]

(Plaintiff’s response) ¶¶ 46−47, 51−55. Specifically, Plaintiff argues that the score

sheets are inadmissible summaries because Defendant failed to produce the

underlying documents used to create them, and because the score sheets fail to

identify: (1) the scorer; (2) what the scores represent; (3) the actual method of scoring

used; or (4) how Defendant calculated the scores listed on the score sheets. Id.; [35]

at 10−12.



1Plaintiff submitted his response to Defendant’s statement of material facts and his own statement of
additional facts within the same docket number. See [36]. Unless otherwise noted, all cites to [36] in
this opinion refer to Plaintiff’s statement of additional facts.

2 Both parties filed all of their exhibits under a single docket number. To prevent confusion when
citing to an exhibit, this Court will clarify both the docket number and the individual exhibit.

3Plaintiff repeatedly cites to “Fed. R. Civ. P. § 1006.” See, e.g., [35] at 11; [36] (Plaintiff’s response) ¶
46. Because such a rule does not exist, this Court assumes that Plaintiff meant Fed. R. Evid. 1006.

                                                     2
      This Court rejects Plaintiff’s argument, because Defendant does not seek to

offer the resume and interview score sheets as summaries of other records created for

litigation purposes, as Rule 1006 contemplates; instead, Defendant created them as

business records, and they are admissible as such under Fed R. Evid. 803(6). The

declarations of Chief Gary Marsh, Deputy Chief Edward Jones, and Security

Specialist Aaron Gatterdam provide foundation and authentication for the score

sheets, and establish (among other things) that Defendant created them at or near

the time of the resume reviews and interviews. [27-2] (Exhibit 5) ¶¶ 11−13; [27-2]

(Exhibit 12) ¶¶ 8−10; [27-2] (Exhibit 30) ¶ 8. Moreover, VA Human Resources

employee Jodi Yenerall confirmed that Defendant created and kept the score sheets

as part of its regular promotion practice. [41-2] (Exhibit 52) ¶¶ 2−5. Accordingly,

this Court finds the resume and interview score sheets, [27-2] (Exhibits 5A, 5B, 30A,

32, 34), admissible for purposes of this opinion.

                    2.     Plaintiff’s Undisclosed Exhibits

      Plaintiff’s additional statements of facts rely, in part, upon several documents

created or produced in a separate, unrelated case—Henderson v. Shulkin—that

Plaintiff’s counsel litigated against Defendant.    See [36-1] (Exhibits 12−14, 18,

25−26). Plaintiff never disclosed or produced these exhibits to Defendant in this case

prior to including them in his statement of additional facts. [40] at 4. Therefore,

Defendant argues that he cannot now use them to supply evidence on a summary

judgment motion, pursuant to Fed. R. Civ. P. 37(c)(1). This Court agrees.




                                           3
      Under Rule 37(c)(1), if a party fails to “provide information or identify a witness

as required by Rule 26(a) or (e),” that party cannot then “use that information or

witness to supply evidence on a motion . . . unless the failure was substantially

justified or is harmless.” Karum Holdings LLC v. Lowe’s Cos., 895 F.3d 944, 951 (7th

Cir. 2018).   Therefore, the “exclusion of nondisclosed evidence is automatic and

mandatory under Rule 37(c)(1) unless non-disclosure was justified or harmless.” Id.

(citing Musser v. Gentiva Health Servs., Inc., 356 F.3d 751, 755 (7th Cir. 2004)).

      Here, Plaintiff undoubtedly violated Rule 26(e). This rule requires a party

“who has made a disclosure under Rule 26(a)—or who has responded to an

interrogatory, request for production, or request for admission—” to supplement or

correct its disclosure or response in a “timely manner” if:

      the party learns that in some material respect the disclosure or response
      is incomplete or incorrect, and if the additional or corrective information
      has not otherwise been made known to the other parties during the
      discovery process or in writing.

Fed. R. Civ. P. 26(e). In both Plaintiff’s Mandatory Initial Discovery Pilot (MIDP)

disclosures, [41-2] (Exhibit 53), and responses to Defendant’s interrogatories, [41-2]

(Exhibit 54), Plaintiff failed to identify or produce any documents relating to the

Henderson case as relevant to the present case. In fact, when Plaintiff attempted to

supplement his MIDP disclosures—as discovery was set to close, and well after the

deadline to supplement initial disclosures—to include references to the plaintiff in

Henderson and his EEO investigation file, this Court excluded that plaintiff as a

witness due to the untimely disclosure. [41-2] (Exhibit 55); [19].




                                           4
      And under Rule 37(c)(1), Plaintiff has offered no explanation or justification

for his untimely disclosure of the Henderson exhibits. See generally [35] [36]. Yet,

they undoubtedly harm Defendant; Plaintiff relies upon the relevant exhibits

throughout his response brief, see, e.g., [35] at 6, 13, and Defendant lost the

opportunity to conduct discovery that may have clarified or contradicted these

arguments. Moreover, three of the relevant exhibits are declaration affidavits of

witnesses that Plaintiff never identified in his initial (or any supplemental) MIDP

disclosures. See, e.g., [36-1] (Exhibits 14, 18, 25); [41-2] (Exhibit 53). Accordingly,

this Court excludes the following exhibits pursuant to Rule 37(c)(1): [36-1] (Exhibit

12) (Grade 11 Criminal Investigator announcement); [36-1] (Exhibit 13) (Grade 11

Criminal Investigator certificate); [36-1] (Exhibit 14) (Declaration of Cary Kolbe); [36-

1] (Exhibit 18) (Declaration of Brian Cross); [36-1] (Exhibit 25) (Affidavit of Donald

Barnes); [36-1] (Exhibit 26) (suspension decision letter).

B.    The Parties

      Plaintiff, an African-American veteran, began working for Edwards Hines, Jr.

VA Hospital (Hines) in 2003 as a GS-6 level police officer. [27] ¶ 1; [36] ¶ 1. In 2006,

under circumstances that neither party clarifies, the VA stripped Plaintiff of his

badge and gun and placed him into a janitorial, or housekeeping, role at Hines for

more than a year until he “won [his] position back through a lawsuit.” [36] ¶ 2; [36-

1] (Exhibit 1) ¶ 3. Plaintiff worked at Hines until October 2016, when he requested

and received a transfer to a new VA facility near Dallas, Texas. [27] ¶ 2. Plaintiff

remains employed at the Dallas VA facility today. Id.



                                           5
      In 2013, Gary Marsh took over as Chief of Police at Hines. [27] ¶ 4. From 2014

until August 2016, Deputy Chief Edward Jones served as the second-ranking member

of the Hines police department.       Id.   From 1998 to the present, Captain Percy

Henderson has worked as the captain in charge of training for Hines police officers.

Id. ¶ 7. Throughout this time, Henderson has served as the sole Hines police officer

officially assigned to a training officer position at Hines. Id.; [27-2] (Exhibit 8) ¶ 3.

      C.     Plaintiff’s Training Responsibilities & Official Designation

      Beginning in 2004, Plaintiff began providing training and instruction to his

fellow Hines police officers. [27] ¶ 8. Along with Plaintiff, 11 other Hines police

officers similarly performed training and instruction between 2004 and 2016. Id. In

November 2014, Plaintiff began working on training full-time, taking over the full-

time training duties from Officer Tylor Whitt. Id. ¶ 9. Plaintiff did not formally apply

or interview for these new duties, and the VA did not issue a vacancy announcement

for a full-time training role. Id. Plaintiff performed these training duties for over 52

weeks, and during this time training comprised his primary job function. [36] ¶ 6.

      During the time that Plaintiff performed the full-time training role, the VA

still officially designated him as a GS-6 police officer. [27] ¶ 3. Plaintiff reported to

Lieutenant Joseph Ellena, rather than Captain Henderson—the VA employee in

charge of training. Id. ¶¶ 3, 10−11. Ellena’s performance appraisal of Plaintiff for

October 2014 through September 2015 listed Plaintiff as a GS-6 police officer, noting

that the VA had detailed Plaintiff to Captain Henderson to perform training duties.

[27-2] (Exhibit 10) at 1053, 1060. In June 2015, Plaintiff signed a retention service



                                            6
agreement stating that he worked as a GS-6 police officer. [27] ¶ 12; [27-2] (Exhibit

11).

       D.     Hines’ SF-52 Practices

       The Office of Personnel Management (OPM) instructs federal agencies to issue

SF-52 forms when they detail an employee to a position at a higher-grade than that

of their current, official position for more than 120 days. [36] ¶ 8; [36-1] (Exhibit 5)

Table 14-A.

       At some point in 2015, Plaintiff asked Chief Marsh to provide him with an SF-

52 form indicating that he performed the duties of a GS-7 or GS-8 training officer.

[27] ¶ 18. According to Chief Marsh, he did not provide an SF-52 form to Plaintiff

because no “training instructor” or “training officer” position—at a grade higher than

GS-6—existed at Hines at that time. [41] ¶ 8; [27-2] (Exhibit 4) at 98. The parties

do not dispute that throughout Chief Marsh’s tenure, Hines did not authorize its

police force to pay any employee as a GS-7 or GS-8 training officer. [27] ¶ 13. On

multiple occasions, Chief Marsh did request authorization from Hines’ management

to add a second training officer position at the GS-7 or GS-8 level, but Hines

management declined to do so. Id.; [27-2] (Exhibit 12) ¶¶ 4−5.

       Hines did not provide SF-52 forms to the other police officers who, along with

Plaintiff, conducted training. [27] ¶ 21. In fact, instead of SF-52 forms, Assistant

Director Daniel Zomcheck instructed Marsh to give “special contribution awards,” or

specific monetary awards for performance, to all individuals performing duties above

and beyond their assigned positions. Id. ¶ 13; [36-1] (Exhibit 8) at 36. In April 2018,



                                           7
however—after Zomcheck left Hines—Marsh did give an SF-52 form to Lieutenant

Ellena. [36] ¶ 9; [27-2] (Exhibit 4) at 5, 35. But, Defendant notes that Ellena received

an SF-52 for the position of Physical Security Specialist—a position that, unlike the

training officer position, Hines officially authorizes. [41] ¶ 9; [41-2] (Exhibit 52).

      E.     Hines’ Promotion Policy & Special Appointing Authorities

      Hines uses a Merit Promotion Policy, which requires hiring individuals to

consider eight listed “sources of information” to the extent they relate to the relevant

job post.   [36] ¶ 10.      These sources include: (1) resume; (2) appraisals; (3)

supplemental qualifications statement; (4) education; (5) awards; (6) training; (7)

outside activities; (8) other tools: interviews, work samples, written tests, etc. Id.;

[36-1] (Exhibit 4) at 21.

      Federal    agencies    may    also   use   special   appointing    authorities,    or

“noncompetitive and excepted service appointing authorities,” entirely at their

discretion. [27-2] (Exhibit 17) at 8-6. Special authorities applicable to employing

veterans include: (1) Veterans’ Recruitment Appointment (VRA); (2) 30 Percent or

More Disabled Veterans’ Authority (30 Percent); (3) Disabled Veterans Enrolled in a

VA Training Program Authority; (4) Veterans’ Employment Opportunities Act

(VEOA); and (5) Schedule A for Persons with Disabilities (Schedule A).              [27-2]

(Exhibit 24) at 8-7−8-8.       The VRA requires that applicants meet the basic

qualifications for the relevant position, while 30 Percent requires that applicants

meet all of a position’s qualification requirements. Id. Schedule A serves as an

alternative to authorities specifically designed for veterans, and provides a method



                                            8
for hiring individuals with physical, psychiatric, or cognitive impairments without

competition. Id. Schedule A requires applicants with disabilities to “be at least

minimally qualified to perform the position.” Id.

      Plaintiff qualifies for VRA and Schedule A and has a compensable service-

connected disability of 30 percent or more. [36] ¶ 13; [27-2] (Exhibit 17) at 144−45 of

439. Specifically, Plaintiff suffers from sciatic nerve damage and decompression in

his hands. [36] ¶ 1; [27-2] (Exhibit 1 at 48−49).

      F.     GS-8 Lieutenant Non-Selection

      In May 2016, the VA announced a vacancy for a GS-8 supervisory police officer

(lieutenant) position at Hines. [27] ¶ 23; [27-2] (Exhibit 14). The job announcement

stated that current federal employee applicants holding a GS grade must meet a time-

in-grade requirement of 52 weeks at the GS-7 level to be considered. [27] ¶ 24; [27-

2] (Exhibit 14) at 3. The announcement also stated that applicants must have at least

one year of specialized experience at or above the GS-7 grade level, or equivalent

experience from outside the VA. [27] ¶ 24; [27-2] (Exhibit 14) at 2. And under the

heading “Special Employment Consideration,” the announcement explained that:

      VA encourages persons with disabilities to apply, including those
      eligible for hiring under 5 CFR 213.3102(u), Schedule A, Appointment
      of persons with disabilities [i.e., intellectual disabilities, severe physical
      disabilities, or psychiatric disabilities], and/or Disabled veterans with a
      compensable service-connected disability of 30% or more.

[27-2] (Exhibit 14) at 1. Plaintiff applied for the position, and in his application

package noted his VRA and Schedule A eligibility, as well as his compensable service-




                                            9
connected disability of 30 percent or more. [27] ¶ 27; [36] ¶ 13; [27-2] (Exhibit 17) at

144−45 of 439.

      Ronald Dusenberry, a VA Human Resources Specialist based in Milwaukee,

reviewed the application packets submitted by potential candidates for the lieutenant

position. [27] ¶ 25. In doing so, Dusenberry determined whether each applicant met

the position’s minimal qualifications. Id. As part of his review, Dusenberry had

access to the applicants’ application materials, as well as the ability to verify

employment at the necessary grade. Id. ¶ 26; [36-1] (Exhibit 6) at 47.

      In the questionnaire portion of his application, Plaintiff stated that he held a

GS-7 position for 52 weeks, or that his current position constituted a grade above GS-

7. [27] ¶ 27. But, Plaintiff also submitted his resume, official personnel file record,

and October 2014 through September 2015 performance appraisal, all of which

demonstrated that although Hines VA had detailed him to training duties, officially,

Plaintiff held only a GS-6 grade level. [27] ¶ 28; [27-2] (Exhibit 17) at 1031, 1042,

1053 [27-2].

      Based upon Plaintiff’s application materials, Dusenberry determined that

Plaintiff failed to meet the required time-in-grade and therefore did not qualify for

consideration for the lieutenant position. [27] ¶ 29. Dusenberry then created a

certificate of candidate referral for the seven applicants he deemed qualified for the

lieutenant position, based upon selection criteria given to him by his supervisors. [27]

¶ 33; [36-1] (Exhibit 6) at 48−52. Specifically, Dusenberry’s supervisors instructed

him to start by considering only internal Hines employees based upon merit



                                          10
promotions, rather than any VRA or Schedule A eligible employees. [36-1] (Exhibit

6) at 49−50.

        On May 19, 2016, the VA notified Plaintiff that he failed to meet the required

time-in-grade and therefore the VA could not consider him for the position. [27] ¶¶

29, 31; [36] ¶ 15. After Plaintiff received the notice, he contacted Dusenberry, as well

as Chief Marsh, Deputy Jones, and Jodi Yenerall—the Hines supervisor for

recruitment and placement at that time. [36] ¶ 15; [36-1] (Exhibit 7) at 7−8. Plaintiff

provided Dusenberry and Yenerall with a chart, via e-mail, showing that the

“training officer” position operated as a GS-7 or GS-8 position, and explained that

functionally, he had performed the duties of such a training officer for more than 52

weeks. Id.; [36-1] (Exhibit 6) at 59−62; [27-2] (Exhibit 13). 4 Dusenberry testified that

if Plaintiff had obtained an SF-52 form documenting his duties at a higher grade, or

if Chief Marsh had sent Dusenberry written confirmation that Plaintiff had

performed GS-7 duties for more than 52 weeks over a period of time, this would have

sufficed for Plaintiff to meet the time-in-grade requirement. [36-1] (Exhibit 6) at 55.

        When Plaintiff reached out to Dusenberry, Dusenberry informed him that

Hines would not consider Schedule A-qualified applicants for the position. [36] ¶ 15;

[36-1] (Exhibit 6) at 49−50. Plaintiff maintains that Chief Marsh told him Schedule

A and VRA applicants would be considered. [36] ¶ 15; [36-1] (Exhibit 1) ¶¶ 6−8.

        Following Plaintiff’s e-mail to Dusenberry, Dusenberry received no direction

from either his supervisor—Terri Lasota—or Yenerall as to how, if at all, he should


4Plaintiff testified that he obtained this chart from “police services,” but that he cannot remember the
specifics of the folder or manual from which he found it. [27-2] (Exhibit 1) at 100−01.

                                                  11
have incorporated Plaintiff’s explanation of his training duties into his application.

[36-1] (Exhibit 6) at 62. Instead, Lasota and Yenerall sent back their selections from

the certificate for the position. Id.

       In addition to Plaintiff, the VA rejected five other applicants for failing to meet

the time-in-grade requirement. [27] ¶ 32. Two of these applicants are Caucasian,

one is African-American, and one is Hispanic. Id. And of the seven applicants

Dusenberry deemed qualified for the position, two are Caucasian, three are African-

American, and one is Hispanic. Id. ¶ 34. All seven of these applicants submitted

resumes indicating that they had previously spent at least one year at a GS-7 level

or higher position. Id. ¶ 36. One individual deemed qualified—Eddie Borja—had

previously accused Chief Marsh and the VA of racial discrimination in an EEO claim.

Id. ¶ 35. Ultimately, Chief Marsh selected James Gowdy—an African American

male—for the lieutenant position. Id. ¶¶ 34, 42. Later, in November 2016, Marsh

also promoted Jeromy Backman—a Caucasian male—to lieutenant. Id. Both Gowdy

and Backman worked as GS-7 police sergeants at Hines at the time they applied for

the lieutenant position. Id. ¶ 42.

       G.     GS-7 Sergeant Non-Selection

       In May 2016, the VA announced a second vacancy for a GS-7 lead police officer,

or sergeant, position at Hines. Id. ¶ 43. The job announcement stated that current

federal employee applicants holding a GS grade must meet a time-in-grade

requirement of 52 weeks at the GS-6 level. Id. ¶ 44. The announcement also stated

that the position required at least one year of specialized experience at the GS-6 level,



                                           12
or equivalent experience from outside the VA. Id. Unlike the GS-8 lieutenant job

posting, this announcement did not mention VRA, Schedule A, or 30% disabled as

factors of consideration. [36] ¶ 16.

      Plaintiff applied to the GS-7 sergeant job posting. [27] ¶ 45. After reviewing

all applications, the VA deemed Plaintiff, along with nineteen other candidates,

minimally qualified for the position.     Id.   Rather than interview all nineteen

candidates for the position, the VA conducted a resume review in which a panel

reviewed the application materials submitted by each applicant and scored the

applications to identify the most highly qualified applicants. Id. ¶ 46. The panel

consisted of Deputy Chief Jones, Gatterdam, and Hines Facility and Data Center

Manager Edwin Wlodarski. Id. ¶47; [27-1] (Exhibit 5) ¶ 7, (Exhibit 30) ¶ 4, (Exhibit

31) ¶4, (Exhibit 25) ¶ 4.

      Yenerall provided the panel members with the resume and application

materials of each minimally qualified applicant. [27] ¶ 46. The panel members

received the application materials with names and other identifying information

redacted. Id. ¶ 48. Plaintiff claims that information such as his disability, training

history, and assignments could have revealed his identity. [36] (Plaintiff’s response)

¶ 48. The parties do not dispute, however, that neither Gatterdam nor Wlodarski

knew Plaintiff or anything about his race, disability status, or history of engaging in

protected activity. [27] ¶ 50.

      After the resume review panel scored each application, Plaintiff tied for the

ninth-highest score of the 19 applicants. Id. ¶ 52; [27-2] (Exhibit 32). The VA placed



                                          13
the top six scoring applicants from the resume review on the candidate referral

certificate, [27-2] (Exhibit 33), and therefore Plaintiff failed to proceed to the next

round of hiring.    [27] ¶ 53. The VA interviewed these candidates, scored their

interviews, and then Chief Marsh added the applicants’ interview and resume scores.

Id. ¶ 54; [27-2] (Exhibit 12) ¶ 10. He ultimately selected the candidates with the

three highest combined scores for promotion. [27] ¶ 55; [27-2] (Exhibit 12) ¶ 11; [27-

2] (Exhibit 35). Of the three promoted candidates, two are African-American, and

one is Caucasian.    [27] ¶¶ 53, 55.    One of the African-American selectees had

previously filed EEO claims and a lawsuit accusing Chief Marsh of discrimination.

Id. ¶¶ 55−56.

      H.     Documents Forwarded to Dallas

      In October 2016, Plaintiff requested and received a transfer to a new VA

facility near Dallas, Texas. Id. ¶ 2. When a VA employee transfers to a new facility,

the VA must send his or her medical records to the employee’s new facility. Id. ¶ 57.

According to the VA Director of Occupational Health, VA personnel must wait until

the employee has officially transferred before sending the records. Id. This policy

protects the transferring employee by ensuring that the facility he or she transfers to

does not learn of any health problems the employee might have until the transfer

goes through. Id. ¶ 58. VA personnel also cannot fax records to the receiving facility;

instead, they must physically send the records to prevent “shadow records,” or

multiple copies of the same medical record. Id. ¶ 59.




                                          14
      On October 7, 2016, Plaintiff gave the VA Health Services Department a note

from his surgeon clearing him to work full duty. Id. ¶ 60. That same day, the VA

cleared Plaintiff for transfer to Dallas from Hines. Id. Plaintiff arrived in Dallas that

day—October 7, 2016. Id.

      On October 13, 2016, VA Medical Support Assistant Sharon Brescia noted that

she had forwarded Plaintiff’s medical file to Dallas. Id. ¶ 61. The Dallas VA received

Plaintiff’s medical records on October 14, 2016. Id.

      I.     Plaintiff’s EEO Claims

      Prior to the events at issue in this case, Plaintiff engaged in EEO activity when

he filed: (1) an EEO claim and lawsuit against the VA in 2008; and (2) a 2015 EEO

claim against Chief Marsh. See id. ¶¶ 5−6.

      On August 15, 2016, Plaintiff made his initial Equal Employment Opportunity

(EEO) contact regarding his non-selection to the GS-8 lieutenant position, his non-

selection to the GS-7 sergeant position, and alleged delay in forwarding his

documentation to Dallas. Id. ¶ 69. With respect to the documentation complaint in

particular, Plaintiff claimed that VA Nurse Practitioner Jill Turkoglu should have

forwarded his medical records to Dallas in August or September 2016, rather than

October 2016. Id. ¶ 70.

      On October 20, 2016, Plaintiff filed his formal complaint regarding the non-

selection to the GS-8 lieutenant position and GS-7 sergeant position, as well as the

alleged delay in documentation forwarding. Id. ¶ 71.




                                           15
II.    Legal Standard

       Courts should grant summary judgment when the moving party shows that no

genuine dispute exists as to any material fact and the evidence weighs so heavily in

the moving party’s favor that the moving party “must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); see also Fed. R. Civ. P. 56.

A genuine dispute as to a material fact exists when, based upon the evidence, a

reasonable jury could find for the non-moving party. Anderson, 477 U.S. at 248. To

show a genuine dispute as to a material fact, the non-moving party must point to

“particular materials in the record,” and cannot rely upon the pleadings or

speculation. Olendzki v. Rossi, 765 F.3d 742, 746 (7th Cir. 2014).

       At summary judgment, courts must evaluate evidence in the light most

favorable   to   the   non-moving    party    and   refrain   from   making   credibility

determinations or weighing evidence. Rasho v. Elyea, 856 F.3d 469, 477 (7th Cir.

2017) (citing Anderson, 477 U.S. at 255). The moving party bears the burden of

establishing the lack of genuine disputes as to any material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).

III.   Analysis

       A.    Plaintiff’s Rehabilitation Act Claim

       Plaintiff argues that the VA refused to consider him for the GS-8 lieutenant

position because of his disability, in violation of the Rehabilitation Act. [35] at 14.

Specifically, Plaintiff maintains that once the VA saw that Plaintiff “qualified under

the VRA and Schedule A, it decided not to give him or any other disabled applicants



                                             16
the chance to compete for the GS-8 Lieutenant position.” Id. Defendant argues that

Plaintiff’s Rehabilitation Act claim fails because: (1) he cannot show that he meets

the Act’s definition of “disabled”; and (2) he has no evidence that the VA discriminated

against him based upon any disability. [26] at 16. Based upon the record before it,

this Court finds that Plaintiff fails to establish disability under the Rehabilitation

Act, and thus this Court need not reach Defendant’s second argument.

             1.     Plaintiff Cannot Establish Disability

      Because Plaintiff brings his disability claim against a federal agency, rather

than a private employer, his claims fall under the Rehabilitation Act and not the

Americans with Disability Act (ADA). 29 U.S.C. § 794(b)(1). Courts look, however,

to the standards applied under the ADA when determining whether a Rehabilitation

Act violation has occurred in the employment context. Steffen v. Donahoe, 680 F.3d

738, 749 n.1 (7th Cir. 2012) (citing Peters v. City of Mauston, 311 F.3d 835, 842 (7th

Cir. 2002)); 29 U.S.C. § 794(d). Thus, this Court refers to the Rehabilitation Act and

the ADA interchangeably.         An ADA violation occurs when a covered entity

discriminates against a “qualified individual on the basis of disability in regard to job

application procedures, the hiring, advancement, or discharge of employees . . . and

other terms, conditions, and privileges of employment.” Steffen, 680 F.3d at 738

(citing 42 U.S.C. § 12112(a)).

      As an initial matter, Plaintiff must show that he meets the ADA’s definition of

disability. Id. at 743. The ADA defines “disability” as: (1) a physical or mental

impairment that substantially limits one or more of the major life activities of such



                                           17
individual; (2) a record of such an impairment; or (3) being regarded as having such

an impairment. 42 U.S.C. § 12102(2); see also id. Merely having an impairment does

not suffice under the ADA; an individual must show that the impairment

substantially limits a major life activity. Toyota Motor Mfg., Ky., Inc. v. Williams,

534 U.S. 184, 195 (2002).

       The Equal Employment Opportunity Commission (EEOC) instructs that an

impairment “is a disability within the meaning of this section if it substantially limits

the ability of an individual to perform a major life activity as compared to most people

in the general population.” 29 C.F.R. § 1630.2(j)(1) (2019). 5 A major life activity is

one “of central importance to daily life,” such as walking, seeing, and hearing.

Pashnick v. United Parcel Serv., No. 09 C 565, 2010 WL 4628523, at *2 (N.D. Ill. Nov.

8, 2010) (citing Toyota, 534 U.S. at 197); see also 29 C.F.R. § 1630.2(j)(1)(i) (2019)

(providing a non-exhaustive list of major life activities, including caring for oneself,

performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,

reaching, lifting, bending, speaking, breathing, and working).

       Plaintiff’s disability claim fails because he cannot show that his disability

impacts a major life activity under the ADA. Plaintiff testified that his disability

consists of sciatic nerve damage and decompression in his hands. [27-2] (Exhibit 1)

at 48−49. 6 When asked how his disabilities affected his daily life, Plaintiff responded


5 EEOC regulations are “not binding on this court, [but] such administrative interpretations ‘do
constitute a body of experience and informed judgment to which courts and litigants may properly
resort to guidance.’” O’Neal v. City of New Albany, 293 F.3d 998, 1009 (7th Cir. 2002) (quoting Meritor
Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65 (1986)).

6Plaintiff also testified that he had been diagnosed with depression, but concedes that the diagnosis
occurred in 2017, after he left Hines. [27-2] (Exhibit 1) at 51−52.

                                                  18
that they “did not prohibit” him from completing his duties at work, but that in his

personal life, his disability prevented him from lifting weights “like [he] used to” and

running marathons. Id. at 50−51. Simply put, this Court cannot conclude that lifting

weights and running marathons constitute “major life activities” for purposes of the

ADA. See, e.g., Pashnick, 2010 WL 4628523, at *3 (N.D. Ill. Nov. 8, 2018) (“Running

. . . does not qualify as a major life activity as it is not of central importance to daily

life.”); Squibb v. Mem’l Med. Ctr., 497 F.3d 775, 782 (7th Cir. 2007) (“We previously

have expressed doubt that an inability to lift more than ten pounds, which in turn

restricts an individual’s employment opportunities in heavy-duty jobs, could

constitute a disability within the meaning of the [ADA].”) (citing Mays v. Principi,

301 F.3d 886, 869−70 (7th Cir. 2002)); Williams v. Excel Foundry & Mach., Inc., 489

F.3d 309, 313 n.2 (7th Cir. 2007) (holding that under the ADA, the “inability to lift

more than fifty pounds did not render [plaintiff] disabled.”); Wenzel v. Missouri-

American Water Co., 404 F.3d 1038, 1041 (8th Cir. 2005) (“A lifting restriction,

without more, is not a disability.”).

      Plaintiff argues that he nonetheless qualifies as disabled because the VA

previously classified him as disabled under the VRA and Schedule A. [35] at 13−14.

But meeting the VA’s standard for a special appointing authority cannot, by itself,

establish disability under the Rehabilitation Act, as the eligibility requirements and

purposes of the programs differ. See e.g., Wingfield v. S. Univ. of Florida, Inc., No.

09 C 1090, 2010 WL 2465189, at *7 (M.D. Fla. June 15, 2010) (“[T]he VA’s disability

rating apparently accounts for loss of earning capacity and involves a completely



                                            19
different inquiry than the one the Court must perform” in an ADA inquiry) (internal

citations omitted); Thorn v. BAE Sys. Haw. Shipyards, 586 F. Supp. 2d 1213, 1222

(D. Haw. 2008) (“A VA disability rating – based on quantifying a decrease in a

veteran’s earning capacity – is a completely different inquiry and standard than that

imposed by the ADA . . . of whether a claimant’s impairment substantially limits a

major life activity”).

       Aside from lifting weights and running marathons, Plaintiff offers no

explanation, medical records, or other evidence as to how his disability affects any

major life activity. [27-2] (Exhibit 17) at 144−45 of 439. Therefore, in the absence of

additional facts, this Court cannot find that Plaintiff’s VRA or Schedule A status, by

itself, creates a genuine issue of fact as to Plaintiff’s disability under the ADA.

       Alternatively, the ADA’s definition of “disability” also includes “being regarded

as having such an impairment.” 42 U.S.C. § 12102(2). But, under the “regarded as”

prong, “the employer must believe . . . that the employee has an impairment that

substantially limits one or more major life activities.” Powers v. USF Holland, 667

F.3d 815, 823 (7th Cir. 2011). Here, Plaintiff fails to argue or put forth any evidence

to support a finding that any VA employee regarded him as having an impairment

that substantially limits a major life activity. Instead, the record shows only that the

VA knew Plaintiff fell under the VRA and Schedule A. [27] ¶ 27; [36] ¶ 13; [27-2]

(Exhibit 17) at 144−45 of 439. Based upon this record, this Court cannot find that

Plaintiff meets the ADA’s definition of disability under the “regarded as” prong.




                                           20
        Accordingly, Defendant’s motion for summary judgment is granted as to

Plaintiff’s Rehabilitation Act claim (Count I).

        B.    Plaintiff’s Race-Based Title VII Claim

        Plaintiff claims that the VA discriminated against him based upon race, in

violation of Title VII, when he applied for both the GS-8 lieutenant position and GS-

7 sergeant position. [1] ¶¶ 67−70.    This Court analyzes each promotion process in

turn.

        When analyzing Title VII race-based claims on summary judgment, courts ask

“whether the evidence would permit a reasonable factfinder to conclude” that the

plaintiff’s race “caused the discharge or other adverse employment action”—here, the

failure to promote. Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016).

Courts must consider the evidence “as a whole, rather than asking whether any

particular piece of evidence proves the case by itself—or whether just the ‘direct’

evidence does so, or the ‘indirect’ evidence.” Id. This holistic analysis, set forth in

Ortiz, supplements, rather than alters, the burden-shifting framework for

discrimination claims that the Seventh Circuit created in McDonnell Douglas

Corporation v. Green, 411 U.S. 792, 793 (1973). See Skiba v. Ill. Cent. R.R. Co., 884

F.3d 708, 719−20 (7th Cir. 2018); David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846

F.3d 216, 224 (7th Cir. 2017). As a result, courts addressing discrimination claims

now conduct the McDonnell Douglas analysis if the parties present arguments “in

those terms,” but also assess the plaintiff’s evidence “cumulatively” under Ortiz.

David, 846 F.3d at 224.      Because both parties employ the McDonnell Douglas



                                          21
structure, this Court will assess Plaintiff’s evidence in those terms, as well as under

Ortiz’s holistic approach. See id.; Mirocha v. Palos Cmty. Hosp., 240 F. Supp. 3d 822,

837 (N.D. Ill. 2017).

      To demonstrate a prima facie case under McDonnell Douglas for failure to

promote, a plaintiff must provide evidence showing that: (1) he belongs to a protected

class; (2) he was qualified for the position sought; (3) he was rejected for the position;

and (4) the employer promoted someone outside of the protected class who was not

better qualified for the position, or who had similar or lesser qualifications. Riley v.

Elkhart Cmty. Sch., 829 F.3d 886, 892 (7th Cir. 2016); Whitfield v. Int’l Truck &

Engine Corp., 755 F.3d 438, 444 (7th Cir. 2014); Pafford v. Herman, 148 F.3d 658,

669 (7th Cir. 1998). Once a plaintiff establishes a prima facie case, the burden shifts

to the employer to offer a legitimate, non-discriminatory reason for the employer’s

decision. Peele v. Country Mut. Ins. Co., 288 F.3d 319, 326 (7th Cir. 2002). If the

employer does so, the employer merits summary judgment “unless the plaintiff

presents evidence that the proffered reasons are pretexts for discrimination.” Collier

v. Budd Co., 66 F.3d 886, 889 (7th Cir. 1995).

             1.     GS-8 Lieutenant Non-Selection

      Defendant contends that Plaintiff cannot establish the second and fourth

elements of a prima facie case for his GS-8 lieutenant claim. [26] at 6−7. It also

argues that even if Plaintiff could establish a prima facie case, he cannot show that

the VA’s proffered reason for his non-selection—that Plaintiff lacked the required




                                           22
experience—serves as pretext for discrimination. Id. 7 For the reasons explained

below, this Court agrees.

                       a.      Second Element & Pretext: Plaintiff’s Qualifications

       Plaintiff advances two theories as to why he satisfied the lieutenant position’s

qualifications: (1) his VA disability status qualified him; and (2) he performed the

duties of a GS-7 or GS-8 training office for more than a year, and thus should have

received an SF-52 form allowing him to qualify for the position. [35] at 4−6. Because,

according to Defendant, the VA did not hire Plaintiff because of his qualifications, or

lack thereof, this Court considers both Plaintiff’s qualifications and the question of

pretext together.

                               i.      Plaintiff’s Disabled Veteran Status Could Not,
                                       By Itself, Qualify Him For The Position

       First, this Court cannot find that Plaintiff’s VA disability status, by itself,

qualified him for the lieutenant position. The job announcement clearly stated that

current federal employee applicants holding a GS grade must meet a time-in-grade

requirement of 52 weeks at the GS-7 level to be considered. [27] ¶ 24; [27-2] (Exhibit

14) at 3. The announcement also stated that the position required at least one year

of specialized experience at the GS-7 level or the equivalent outside the VA, such as

military law enforcement. [27] ¶ 24; [27-2] (Exhibit 14) at 2. It did encourage people

with disabilities to apply, see [27-2] (Exhibit 14) at 1, but the VRA, 30 Percent, and




7 Defendant also argues that Plaintiff failed to timely exhaust his GS-8 non-selection claim because he
did not initiate contact with an EEO counselor within 45 days of learning of the VA’s decision. [26] at
11. Because this Court denies Plaintiff’s GS-8 non-selection claim on the merits, as discussed below,
it need not consider this argument.

                                                  23
Schedule A—in addition to serving as discretionary authorities—all require

applicants, at the very least, to meet a position’s minimal qualifications. [27-2]

(Exhibit 24) at 8-7−8-8.

      Here, Plaintiff did indicate, in the questionnaire portion of his application, that

he held a GS-7 position for 52 weeks, or that his current position constituted a grade

above GS-7. [27] ¶ 27. But, Plaintiff also submitted his resume, official personnel

file record, and October 2014 through September 2015 performance appraisal, all of

which confirmed that although Hines had detailed him to training duties, at all times

Plaintiff’s official status remained at GS-6. [27] ¶ 28; [27-2] (Exhibit 17) at 1031,

1042, 1053 [27-2]. Further, Plaintiff’s resume did not contain any outside “specialized

experience” indicating he had performed GS-7 level work outside of the VA. See

generally [27-2] (Exhibit 2). Because Plaintiff failed to meet the basic GS-7 time-in-

grade and specialized experience requirements, his VA disability status could not, by

itself, render him qualified.

                           ii.    Plaintiff Cannot Establish Pretext For His
                                  Disability-Based Qualification Argument

      Even if Plaintiff could establish his qualifications by virtue of his VA disability

status, and thus make out a prima facie case, Plaintiff still fails to establish pretext.

Plaintiff cannot demonstrate that the VA, when it told Plaintiff he did not meet the

lieutenant position’s basic qualifications, used this reason as pretext for race-based

discrimination. In examining pretext, the question “is whether the employer honestly

believed its proffered reason for discharge.” Essex v. UPS, 111 F.3d 1304, 1310 (7th

Cir. 1997). The fact that an employer “was mistaken or based its decision on bad

                                           24
policy, or even just plain stupidity, goes nowhere as evidence that the proffered

explanation is pretextual.” Id.

       Here, Plaintiff first attempts to show pretext by citing evidence from another

case his attorneys litigated against Defendant—Henderson v. Shulkin. Putting aside

the suspect relevance of any evidence from that case, this Court must exclude it

because, as discussed above, Plaintiff never produced or disclosed such evidence to

Defendant before including it in his opposition memorandum. Plaintiff also cites

generally to Henderson v. Shulkin, 720 Fed. Appx. 776 (7th Cir. 2017), in support of

his pretext argument. [35] at 5. In Henderson, the Seventh Circuit found for the

plaintiff in part because the employee hired instead of him, although VRA-eligible,

“did not spend any time at the GS-9 level, which was required before he could be

certified as eligible for a GS-11 level position under competitive hiring.” Id. at 781.

But an unrelated case—with different facts, individuals, and job announcements at

issue—cannot serve as record evidence here that when the VA correctly followed its

policy in this case, it did so pretextually.

       As further evidence of pretext, Plaintiff argues that in 2014, Chief Marsh

promoted Tylor Whitt—a Caucasian VA employee—to a different GS-8 supervisory

police officer position using a non-competitive special appointing authority, even

though Whitt had previously served as a GS-6 patrol officer. [35] at 4−5. 8 According


8 Plaintiff’s exhibits in support of this argument come from a different case litigated against
Defendant—Borja v. Shulkin—in which Plaintiff’s counsel challenged Whitt as the selectee. Plaintiff
identified “documents related to Borja v. Shulkin” in his discovery responses, but did not identify
which documents, out of the many documents exchanged in that case, Plaintiff believed contained
relevant information. [41-2] (Exhibit 54) at 5. Therefore, Defendant argues that this Court should
strike all evidence related to the Borja case under Rule 37(c)(1). This Court declines to do so, as
Plaintiff did identify, although not in great detail, documents from Borja as relevant.

                                                25
to Plaintiff, Whitt thus did not meet the time-in-grade requirement or have one year

of specialized experience at the GS-7 level. Id. But unlike the position Plaintiff

applied to in 2016, the 2014 announcement did not list a specific time-in-grade

requirement in addition to a specialized experience requirement. Id. Instead, the

2014 announcement required only “one year of specialized experience at the [GS-7]

or higher grade level or [outside] equivalent.” [36-1] (Exhibit 16) at 3.

      As examples of outside specialized experience at the GS-7 level, the VA lists,

inter alia, working on a “medium to large, regular city” police force, military police

force experience, and leadership experience. Id. Whitt previously served for six years

in the U.S. Navy, where his work included: (1) supervising 30 sailors; (2) developing

and facilitating anti-terrorism training measures and force protection security

procedures; and (3) communicating with outside law enforcement agencies and

reviewing threat assessments for upcoming foreign port visits in order to prepare

security briefs. [36-1] (Exhibit 20) at 4−5. Further, Whitt also served on a Denver-

based police force in a city of 130,000 people for one year. Id. at 4. Plaintiff, in

contrast, served as a medical journeyman in the U.S. Air Force and had only three

months of outside police-related experience as a border patrol agent trainee. [27-2]

(Exhibit 2) at 3−4. Whitt, unlike Plaintiff, thus met the basic qualifications for his

specific GS-8 position through outside specialized experience.              As such, his

promotion—to a different GS-8 position, in a completely different selection process—

cannot serve as evidence of pretext or discriminatory intent in this case.




                                          26
      Finally, Plaintiff maintains that when he reached out to Dusenberry after his

rejection, Dusenberry informed him that Hines would not consider Schedule A-

qualified applicants for the position. [36] ¶ 15; [36-1] (Exhibit 6) at 49−50. According

to Plaintiff, he then reached out to Chief Marsh, who told him that Schedule A and

VRA applicants would be considered. [36] ¶ 15; [36-1] (Exhibit 1) ¶¶ 6−8. Plaintiff

argues that this interaction demonstrates pretext, as the VA did not then issue a VRA

or Schedule A certificate. [35] at 5. But, pretext “means something worse than a

business error; pretext means deceit used to cover one’s tracks.” Wells v. Unisource

Worldwide, Inc., 289 F.3d 1001, 1006 (7th Cir. 2002). Absent additional evidence,

Chief Marsh’s remarks indicate, at most, potential confusion or mistake. See Essex,

111 F.3d at 1310 (The fact that an employer “was mistaken or based its decision on

bad policy, or even just plain stupidity, goes nowhere as evidence that the proffered

explanation is pretextual.”). And regardless, as stated above, even if the VA did issue

a VRA or Schedule A certificate, Plaintiff’s VA disability status could not by itself

render him qualified for the position.

      Accordingly, this Court finds that Plaintiff presents insufficient evidence of

pretext.

                    iii.   SF-52 Form

      Alternatively, Plaintiff seeks to establish the second element of a prima facie

case—that he possessed sufficient qualifications for the lieutenant position—through

the VA’s SF-52 process. Plaintiff argues that because he performed the duties of a

GS-7 or GS-8 training officer for more than a year, the VA should have given him a



                                          27
SF-52 form that qualified him for the GS-8 lieutenant position. [35] at 5−6. In

support, Plaintiff cites to an OPM guide, which states that details of 120 days or more

should be documented “with an SF-52 showing the organization and position” to

which the agency detailed the employee. [36-1] (Exhibit 5) at 14-A (emphasis added).

But, Hines did not have an official GS-7 or GS-8 training officer position. [27] at 13.

Certainly, the record reflects that Chief Marsh attempted to add such a position at

Hines, and even submitted a proposed chain of command including that proposed new

position. Id. at 14. But, the VA never approved this request. Id. Absent any law,

regulation, or VA policy that requires Hines to have an official GS-7 or GS-8 training

position, for which it can then issue SF-52 forms, this Court cannot find as a matter

of law that Plaintiff’s training detail entitled him to an SF-52 form qualifying him for

the lieutenant position.

        Moreover, even the VA did owe Plaintiff an SF-52 form, Plaintiff cannot

establish that the VA’s decision not to issue him an SF-52 form served as pretext for

discrimination. Chief Marsh testified that he did not give Plaintiff an SF-52 form

because: (1) the GS-7 or GS-8 training position did not exist, id. ¶ 18; [27-2] (Exhibit

4) at 98; and (2) Zomcheck prohibited him from providing SF-52 forms to his officers

at that time, [27] ¶ 19. None of the other police officers who conducted training with

Plaintiff received SF-52 forms indicating that they performed the duties of a higher-

level position. Id. ¶ 21. 9 Certainly, creating a GS-7 or GS-8 training officer position


9 Plaintiff notes that Joseph Ellena received an SF-52 form in April 2018. [36] ¶ 9; [36-1] (Exhibit 19)
¶ 4. But, the form detailed Ellena to a security specialist position that existed in the Hines chain of
command, unlike the training officer position. [41-2] (Exhibit 47); [27-2] (Exhibit 9). The VA also
issued Ellena’s SF-52 after Zomcheck left Hines. [27-2] (Exhibit 4) at 5, 35.

                                                  28
may have been a prudent human resources decision. But, in determining pretext,

this Court cannot “sit as a super-personnel department that reexamines an entity’s

business decisions.” Hudson Chi. Transit Auth., 375 F.3d 552, 561 (7th Cir. 2004)

(quoting Dale v. Chicago Tribune Co., 797 F.2d 458, 464 (7th Cir. 1986)). Instead,

this Court must look to “whether the employer gave an honest explanation of its

behavior.”   Id. (internal citations omitted).     Here, Plaintiff offers no evidence

indicating dishonesty on behalf of the VA and its SF-52 form practices. See Malacara

v. City of Madison, 224 F.3d 727, 731 (7th Cir. 2000) (“An employer may hire or refuse

to hire an employee for a good reason, a bad reason, a reason based on erroneous

facts, or for no reason at all, as long as its action is not for discriminatory reason.”)

(internal quotations omitted). The VA’s SF-52 form practices thus fail to create a

triable issue as to pretext.

             b.     Fourth Element: Selectees’ Qualifications

      Even if this Court could find Plaintiff qualified for the lieutenant position,

Plaintiff must also show that the VA promoted someone outside of the protected class

who was not better qualified for the position, or who had similar or lesser

qualifications. Riley, 829 F.3d at 892; Whitfield, 755 F.3d at 444; Pafford, 148 F.3d

at 669 (7th Cir. 1998). Plaintiff fails to meet this burden.

      First, the VA’s chosen candidate—James Gowdy—is an African American

male, and thus within Plaintiff’s protected class. [27] ¶¶ 34, 42. Second, after

Plaintiff moved to Dallas, Marsh promoted another candidate to the GS-8 Lieutenant

position—Jeromy Backman. Id. Backman is a Caucasian male, and thus outside of



                                           29
Plaintiff’s protected class.   Id.   Both Gowdy and Backman, however, submitted

resumes indicating that they previously spent at least a year as GS-7 sergeants at

Hines, thus meeting both the position’s time-in-grade and specialized experience

requirements. Id. ¶ 42. Accordingly, Gowdy and Backman possessed more, and

better, qualifications than Plaintiff.

             c.     Plaintiff’s GS-8 Non-Selection Claim Under Ortiz

      Plaintiff’s claim also fails under Ortiz’s holistic approach. Under Ortiz, this

Court must assess Plaintiff’s evidence cumulatively and determine whether it would

permit “a reasonable factfinder to conclude” that the VA failed to promote Plaintiff

because of his race. 834 F.3d at 765. This record, considered as a whole, does not

allow this Court to do so.

      Plaintiff provides no evidence to suggest any racial animus in the VA’s

decision-making process. The VA rejected five other applicants for failing to meet the

time-in-grade requirement—two Caucasian, one African American individual, and

one Hispanic. [27] ¶ 32. And of the seven applicants Dusenberry deemed qualified

for the position—two Caucasian, three African-American, and one Hispanic—all

submitted resumes indicating that they had previously spent at least one year at a

GS-7 level or higher position. Id. ¶¶ 34, 36. Of the two candidates ultimately hired,

one is an African-American individual with GS-7 level experience. Id. ¶¶ 34, 42.

      Plaintiff correctly notes that a single instance of hiring an African-American

employee “does not entitle [employers] to immunity from subsequent discrimination

allegations.” Whitfield, 755 F.3d at 444. Rather, courts must ask “whether the



                                          30
plaintiff has established a logical reason to believe that the decision rests on a legally

forbidden ground.” Carson v. Bethlehem Steel Corp., 82 F.3d 157, 159 (7th Cir. 1996).

But here, aside from Plaintiff’s race, the record contains no mention of race or race-

related incidents throughout his entire career at the VA, much less the GS-8 hiring

process; Plaintiff’s belief that under Chief Marsh’s tenure he “applied for multiple

promotions but Chief Marsh chose less qualified Caucasian officers” cannot, without

supporting evidence, create a genuine issue of material fact in this case. [36-1]

(Exhibit 1) ¶ 4; see also Johnson v. Nordstrom, Inc., 260 F.3d 727, 733 (7th Cir. 2001)

(holding that plaintiff’s “subjective belief that she was better qualified” cannot by

itself raise a factual dispute).

       The record also contains no evidence that, for example, Plaintiff’s supervisors

or coworkers harbored any racial animus or expressed any dislike for African-

Americans. Plaintiff submitted a declaration from Thomas Johnson—an African-

American officer at Hines Medical Center police—stating that many African-

American employees call Hines “The Plantation” because of its long history of racial

discrimination and retaliation. [36-1] (Exhibit 2) ¶ 2. But, such a general and

conclusory statement cannot by itself create a genuine issue of material fact about

the motivation for Plaintiff’s non-selection in this case. Cf. Baines v. Walgreen Co.,

863 F.3d 656, 659 (7th Cir. 2017) (circumstantial evidence of animus toward black

employee included manager’s unusual decision to intervene in a decision not to rehire

the employee, deviating from the employer’s standard hiring procedures, a decision




                                           31
to hire someone less qualified, and missing records of plaintiff’s application and

interview scores).

      Because Plaintiff fails to connect his GS-8 lieutenant non-selection to his race,

either through the McDonnell Douglas or Ortiz framework, this Court grants

summary judgment to Defendant on his GS-8 lieutenant race-based discrimination

claim (included in Count III).

             2.      GS-7 Sergeant Non-Selection

      With respect to Plaintiff’s GS-7 sergeant non-selection claim, Defendant

contends that Plaintiff cannot establish the fourth element of a prima facie case—

that the VA promoted someone outside of his protected class who did not possess

better qualifications for the position, or who had similar or lesser qualifications. [26]

at 12; Riley, 829 F.3d at 892. Defendant also argues that even if Plaintiff could

establish a prima facie case, he cannot show that the VA’s proffered reason for his

non-selection—that it chose more qualified individuals—serves as pretext for

discrimination. [26] at 13.

      In response, Plaintiff maintains that: (1) his qualifications are superior to the

Caucasian individual chosen for the promotion, William Armstrong; (2) Defendant’s

failure to produce the underlying documents used to create the resume score sheets

serves as evidence of pretext; and (3) the VA did not follow its own merit promotion

policy in conducting its resume review, indicating pretext. [35] at 10−13.

      For the reasons explained below, this Court agrees with Defendant.




                                           32
                    a.     Armstrong Possessed Superior Qualifications For
                           The Position

      Plaintiff disputes only whether Armstrong, as opposed to the other two

African-American candidates hired for the sergeant position, possessed superior

qualifications.   [35] at 12.    According to Plaintiff, comparing his resume to

Armstrong’s resume reveals differences “so favorable to the plaintiff that there can

be no dispute among reasonable persons of impartial judgment that the plaintiff was

clearly better qualified for the position at issue.” Id. (quoting Mlynczak v. Bodman,

442 F.3d 1050, 1059−60) (7th Cir. 2006). Not so.

      Armstrong’s application reveals the following facts about his background and

experience: (1) a 3.8 college GPA; (2) a master’s degree in public safety administration

awarded in 2014, with a 4.0 GPA; (2) #2 ranking in his VA Academy class; (3) #1

ranking in his class at training for the Illinois Department of Corrections; (4) police

supervision training coursework completed at Northwestern University; (5) various

military awards and commendations; (6) five years as a U.S. Army military police

officer, including experience as a Military Police Patrol supervisor; and (7)

approximately three years of VA experience at the time of the announcement. [41-2]

(Exhibit 49).

      Plaintiff’s application reveals the following facts about his background and

experience: (1) a 2.75 college GPA; (2) a partially completed master’s degree; (3) no

listed VA academy ranking; (4) incomplete Border Patrol training coursework; (3) no

listed police supervision training coursework; (5) no listed awards or commendations;

(6) four years as a U.S. Air Force medical journeyman; and (7) approximately thirteen

                                          33
years of VA experience at the time of the announcement. Id. (Exhibit 1 at 14−16);

(Exhibit 29).

      Based upon this record, this Court finds that no genuine issue of material fact

exists as to which candidate possessed superior qualifications; Plaintiff had worked

at the VA longer than Armstrong, but Armstrong demonstrated better college

performance, a master’s degree, police supervision training coursework, numerous

military awards, and relevant military police and leadership experience. See, e.g.,

Sublett v. John Wiley & Sons, Inc. 463 F.3d 731, 738 (7th Cir. 2006) (finding hired

individuals more qualified than plaintiff because they, unlike plaintiff, had

supervisory experience, as well as additional years of education); Fisher v. Wayne

Dalton Corp., 139 F.3d 1137 (7th Cir. 1998) (finding hired individual more qualified,

despite plaintiff having greater seniority, because she had more extensive experience

in inputting information); cf. Fischer v. Avanade, Inc., 519 F.3d 393, 402 (7th Cir.

2008) (employer’s reference to promoted individual’s “exceptional” rating compared

to Plaintiff’s “exceeds expectations” rating was “insufficient to disprove that the

individuals were similarly situated”). Thus, Plaintiff cannot establish a prima facie

case of discrimination as to his GS-7 non-selection claim.

                   b.     Plaintiff Cannot Establish Pretext

      Even if Plaintiff could make out a prima facie case of discrimination for the

sergeant position, he cannot establish that the VA’s reason for not hiring him—that

he was less qualified than the chosen candidates—serves as pretext for

discrimination.



                                         34
      The Seventh Circuit has held that:

      where an employer’s proffered non-discriminatory reason for its
      employment decision is that it selected the most qualified candidate,
      evidence of the applicants’ competing qualifications does not constitute
      evidence of pretext unless those differences are so favorable to the
      plaintiff that there can be no dispute among reasonable persons of
      impartial judgment that the plaintiff was clearly better qualified for the
      position at issue.

Mylnczak, 442 F.3d at 1059. Based upon the comparison of Armstrong and Plaintiff’s

applications above, this Court cannot find their competing qualifications sufficiently

favorable to Plaintiff.

      Plaintiff also argues that the absence of the individual score sheets written by

each resume reviewer—as opposed to the total resume scoresheet indicating that

Plaintiff tied for ninth place in the resume review—suggests pretext. [35] at 11. But

to establish pretext, Plaintiff must show that the VA lied when it explained that it

did not select Plaintiff after blind-grading resumes and placing him in ninth place.

Collins v. Am. Red Cross, 715 F.3d 994, 1000 (7th Cir. 2013). Chief Marsh, Deputy

Chief Jones, Wlodarski, and Gatterdam all offered declarations explaining the blind

resume review, the score sheets, and their creation. [27-2] (Exhibits 5, 12, 30, 31).

The panel members received the application materials with names and other

identifying information redacted. Id. ¶ 48. Absent additional facts, this Court cannot

find that the VA’s failure to keep each panel member’s handwritten, individual

resume score sheets indicates that it lied about Plaintiff’s ninth place finish.

      As further evidence of pretext, Plaintiff repeatedly cites to the Seventh

Circuit’s opinion in Henderson, 720 Fed. Appx. 776, which made the following



                                           35
comment about that plaintiff’s selection process: “The record also calls into question

the rigor of the selection process; the reviewers took no notes on their score sheet.”

Id. at 782. But the Henderson court made this statement within a different context,

including the fact that the Henderson resume panel used inaccurate information, id.;

here, neither party argues that the panel reviewed inaccurate resumes or

applications.

        Further, Plaintiff maintains that the VA failed to follow its own merit

promotion policy, which requires hiring individuals to consider eight listed “sources

of information” to the extent they relate to the relevant job post. [35] at 11−12; [36]

¶ 10.      These sources include: (1) resume; (2) appraisals; (3) supplemental

qualifications statement; (4) education; (5) awards; (6) training; (7) outside activities;

(8) other tools: interviews, work samples, written tests, etc. Id.; [36-1] (Exhibit 4) at

21. Because Defendant failed to produce the underlying resume review score sheets,

Plaintiff argues that no evidence exists to prove that the “8 areas of the mandatory

merit promotion policy were considered.” [35] at 12.

        But, the policy does not mandate that each panelist must consider and rate

each of the eight sources separately. Instead, the policy requires only that the

panelist consider each source to the extent the applicant provides information related

to that source. [36-1] (Exhibit 4) at 21 (applicants “are evaluated by comparing the

total information on each applicant’s capabilities against the quality levels for each

rating factor”). 10 Nor must the panelists consider each source separately; the policy,


10As evidence of pretext, Plaintiff cites to Chief Marsh’s deposition testimony—in a different case—
that he could not recall any promotion that “follows this policy to the letter.” [36-1] (Exhibit 22) at 98.

                                                   36
as an example, suggests that a reviewer might properly follow the policy by

considering an applicant’s experience resume, supervisory evaluation, education,

training, and “other” relevant information. Id. at 22.

       Here, the panelists provided declarations indicating that they did just that

when evaluating the applications. Specifically, they looked for a number of factors,

including “leadership experience (at the VA or elsewhere) that would prepare a

candidate to serve as a GS-7 lead police officer,” education, and “experience . . . and

career highlights that demonstrated that the applicant was qualified for the position.”

[27-1] (Exhibit 5 ¶ 9); [27-1] (Exhibit 30) ¶ 6, [27-1]; (Exhibit 31) ¶ 7.                    And a

comparison of Armstrong and Plaintiff’s resumes, as discussed above, clearly

demonstrates that Armstrong possessed superior experience, education, and

training. In short, the absence of the underlying score sheets cannot establish that

the panelists disregarded VA policy and thus discriminated against Plaintiff based

upon race.

                       c.      Plaintiff’s GS-7 Non-Selection Claim Under Ortiz

       Plaintiff’s sergeant non-selection claim also fails under Ortiz’s holistic

approach. From the record before this Court, no reasonable factfinder could conclude

that the VA failed to promote Plaintiff because of his race.                    834 F.3d at 765.

Ultimately, the VA selected three candidates for the position: two African-American

individuals, and Armstrong, who is Caucasian. [27] ¶¶ 53, 55. And Plaintiff does not



But a review of the relevant testimony demonstrates that Chief Marsh meant he cannot recall a
promotion that followed Plaintiff counsel’s erroneous understanding of the policy “to the letter.” See
id. at 97−98 (Marsh explaining that if an applicant does not submit information applicable to one of
the eight sources, then the panelists cannot consider that source).

                                                 37
appear to dispute the two African-American selectees’ qualifications, instead arguing

only that he had better qualifications than Armstrong. [35] at 12. Accordingly, this

Court grants summary judgment to Defendant on his GS-7 sergeant race-based

discrimination claim (included in Count III).

      C.     Plaintiff’s Retaliation Claim

      Count II alleges that the VA retaliated against Plaintiff in violation of Title

VII when: (1) the VA—specifically Yenerall—refused to place Plaintiff on the GS-8

lieutenant certificate of eligible candidates despite his VA disability status; (2) Chief

Marsh refused to issue an SF-52 form to Plaintiff; and (3) Turkoglu refused to send

Plaintiff’s required paperwork to the Dallas VA. [1] ¶¶ 54−64. Defendant moves for

summary judgment as to Plaintiff’s GS-8 lieutenant-related claims for the same

reasons as Count III (Plaintiff’s race discrimination claim). [26] at 6. Defendant also

argues that Plaintiff made no effort to develop his paperwork retaliation claim, and

thus waived this argument. [40] at 19−20. This Court agrees on both points.

      To succeed on a Title VII retaliation claim, a plaintiff must show that his

employer took a materially adverse action against him because he engaged in

statutorily protected activity. See Freelain v. Village of Oak Park, 888 F.3d 895, 901

(7th Cir. 2018). The parties do not dispute that Plaintiff engaged in statutorily

protected activity when he filed: (1) an EEO claim and lawsuit in 2008, before Marsh

arrived at Hines; and (2) a 2015 EEO claim against Chief Marsh. See [27] ¶ 5−6.

      When analyzing a Title VII retaliation claim, this Court must ask whether the

record, as a whole, contains sufficient evidence to permit a reasonable factfinder to



                                           38
conclude that retaliatory motive caused Plaintiff’s non-selection. See, e.g., Zegarra v.

John Crane, Inc., 218 F. Supp. 3d 655, 671 (N.D. Ill. 2016).          Here, Plaintiff’s

retaliation claim fails because his argument rests entirely upon the fact that Plaintiff

filed an EEO claim against Chief Marsh in 2015, see [35] at 8; Plaintiff offers no other

evidence to connect his prior protected activity to the lieutenant selection process.

Moreover, Defendant also notes that Eddie Borja—a Hispanic applicant who had

previously accused Chief Marsh and the VA of racial discrimination in an EEO

claim—still made the lieutenant certificate, further disproving Plaintiff’s retaliation

claim for the same position. [27] ¶¶ 34−35. Absent any evidence tying Plaintiff’s

prior protected activity to the lieutenant selection process, no reasonable factfinder

could conclude that the VA retaliated against Plaintiff when it: (1) refused to place

him on the lieutenant certificate; and (2) declined to give him an SF-52 form.

      And although Count II fails to mention retaliation with respect to Plaintiff’s

GS-7 non-selection, [1] ¶¶ 54−64, Plaintiff’s response memorandum states, without

explanation, that “Plaintiff has established a Discriminatory and Retaliatory Failure

to Promote Claim for the GS-7 Sergeant Position.” [35] at 10. This argument fails

for the same reason as Plaintiff’s GS-8 lieutenant retaliation claim: he fails to offer

any evidence connecting his prior protected activity to the GS-7 selection process.

Further, Defendant again notes that one of the African-American selectees for this

position previously filed EEO claims and a lawsuit accusing Chief Marsh of

discrimination, similarly undercutting Plaintiff’s retaliation claim for the same

position. [27] ¶¶ 55−56.



                                          39
      Finally, Plaintiff makes no effort to develop his argument that Turkoglu

refused to send Plaintiff’s required paperwork to Dallas in his response brief, see

generally [35], and thus waives this argument. See Crespo v. Colvin, 824 F.3d 667,

674 (7th Cir. 2016).

      Accordingly, this Court grants summary judgment to Defendant on Count II.

IV.   Conclusion

      This Court grants Defendant’s motion for summary judgment [25]. The Clerk

shall enter judgment for Defendant and against Plaintiff. All dates and deadlines,

including the trial date, are stricken. Civil case terminated.



Dated: May 9, 2019

                                               Entered:


                                               ____________________________________
                                               John Robert Blakey
                                               United States District Judge




                                          40
